Citation Nr: 1002608	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Basic eligibility for pension benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The appellant served on active duty from June 25, 1980, to 
August 28, 1980.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

A hearing at the RO before a Veterans Law Judge was scheduled 
for February 2009 but due to the conditions of the 
appellant's incarceration, he was not able to attend.   

The claim regarding service connection for a psychiatric 
disability is addressed in the Remand portion of this 
decision.  It is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant served on a period of active duty that was not 
during a period of war.

CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§  3.2, 3.3 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in June 2005 prior to initial 
adjudication that informed the appellant of the information 
and evidence necessary to prevail in his claims.  

With respect to the duty to assist, the service treatment and 
personnel reports have been obtained.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, 
the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

Pension Claim

In order to establish basic eligibility for nonservice-
connected pension benefits, it must be shown that the 
applicant served in active military service during a period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Along 
with other periods not here applicable, the law and 
regulations recognize August 5, 1964 through May 7, 1975, and 
the period beginning August 2, 1990, as periods of wartime 
service.  38 U.S.C.A. § 101 (29), (33); 38 C.F.R. § 3.2.

The RO has confirmed that the appellant served on active duty 
from June 25, 1980, to August 28, 1980.  Since this was not 
during a recognized period of war, he has no qualifying 
wartime service.  As the appellant lacks qualifying military 
service during a period of war, his claim for nonservice-
connected pension benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER


Basic eligibility for nonservice-connected pension benefits 
is denied. 




REMAND

With respect to the claim for service connection for 
psychiatric disability, the Veteran essentially contends 
current disability had its onset in service.  His service 
records show there were no psychiatric abnormalities noted on 
clinical evaluation when he was examined and accepted into 
service.  He was discharged 2 months later because of his 
"marginal or non-productive performance" and available 
service medical records show he was diagnosed to have a 
personality disorder.  

The claim was originally denied, in part, because there was 
no medical evidence establishing a current diagnosis.  That 
remains the case, and it is observed that requests to prison 
officials for copies of the Veteran's medical records have 
gone unanswered.  Nevertheless, the Veteran managed to submit 
copies of his Department of Corrections consent forms for his 
medications that show he was given drugs used to treat 
"disorders of anxiety" and "symptoms associated with 
depressive disorders."  Given this, another attempt should 
be made to obtain records of any psychiatric treatment the 
Veteran is receiving in prison.  Thereafter, an opinion 
should be sought as to whether any current psychiatric 
disability was incurred in, or aggravated by service.  

Accordingly, the case is remanded for the following:  

1.  Consistent with the provisions of 38 C.F.R. 
§ 3.159, and with any appropriate authorization 
from the Veteran, the RO should request copies of 
any current records of psychiatric treatment he is 
receiving from the Department of Corrections.  

2.  In the event records are received reflecting a 
current psychiatric disorder diagnosis, the file 
should be referred to an individual with the 
appropriate expertise for an opinion as to whether 
any current psychiatric disorder was manifested in 
service.  The claims file should be made available 
to the reviewer and that it was considered should 
be documented in any report provided.  In the event 
this reviewer concludes the disorder(s) were 
manifested in service, but clearly and unmistakably 
existed prior to service, he/she should opine 
whether the disorder(s) increased in severity 
beyond their natural progression during service.  
The basis for the opinions offered should be 
provided, and if it is not possible to provide the 
opinions requested without resort to speculation, 
the reasons that is so should be set forth.  

3.  The RO should then review the record, and enter 
a determination.  If the decision remains adverse, 
the Veteran and his representative should be 
provided a supplemental statement of the case and 
given an opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


